205 P.3d 70 (2009)
227 Or. App. 286
NATIONAL MAINTENANCE CONTRACTORS, Petitioner,
v.
EMPLOYMENT DEPARTMENT, Respondent.
U21134; A136313.
Court of Appeals of Oregon.
Submitted August 6, 2008.
Decided April 1, 2009.
P.K. Runkles-Pearson, Portland, and Stoel Rives LLP, filed the brief for petitioner.
Richard Wasserman, Attorney-in-Charge, Civil/Administrative Appeals, waived appearance for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Affirmed. National Maintenance Contractors v. Employment Dept., 226 Or.App. 600, 204 P.3d 162 (2009). See also Employment Dept. v. National Maintenance Contractors, 226 Or.App. 473, 204 P.3d 151 (2009).